108 F.3d 338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ritendra PRAKASH, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70693.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 7, 1996.Decided Feb. 20, 1997.

Petition for Review of an Order of the Board of Immigration Appeals No.  Ayb-wqp-abl.
BIA
VACATED.


1
Before:  NORRIS and KOZINSKI, Circuit Judges, and WARDLAW,* District Judge


2
ORDER**


3
The Board of Immigration Appeals' decision is vacated, and the case is remanded for reconsideration in light of Kotasz v. INS, 31 F.3d 847 (9th Cir.1994), and Singh v. INS, 94 F.3d 1353 (9th Cir.1996).



*
 The Honorable Kim McLane Wardlaw, United States District Judge for the Central District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3